DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Hava Caner Ercegovic on 02 August 2021. 
The application has been amended as follows:

1. (Currently Amended) A procedure for implanting a keratoprosthesis in a [[patient in need [[thereof, the procedure comprising the steps of:
- Providing a keratoprosthesis, wherein said keratoprosthesis comprises:
(a) a transparent central optical core;  
(b) an annular peripheral skirt attached to and substantially surrounding a perimeter of said central optical core, said annular peripheral skirt comprising an anterior conjunctiva-contacting surface configured to contact a posterior surface of the conjunctiva of a patient's eye, a posterior sclera-contacting surface configured to contact an anterior surface of the sclera of the patient's eye; and
(c) an extended portion extending axially below a surface formed by the central optical core and annular peripheral skirt, said extended portion sized and configured for anchoring said central optical core in place into a trephined space of a central cornea of a patient's eye;
- Performing a 360 degree peritomy in the eye of said [[patient; 
- Elevating and dissecting both tenon capsule and conjunctiva from sclera of the eye of said [[patient; 
- Performing trephination of central cornea of said [[patient's eye; 
- Placing the transparent central optical core of said keratoprosthesis into the trephined space of said [[patient’s central cornea; 
- Placing the peripheral skirt of said keratoprosthesis under the dissected tenon capsule and conjunctiva of said [[patient's eye; 
[[
- Replacing tenon capsule and conjunctiva onto the annular peripheral skirt of the keratoprosthesis;
wherein [[annular peripheral skirt [[comprises at least one porous biocompatible layer having pore size of at least 2 µm; and 
wherein said central optical core has a diameter of at least 3 mm [[
wherein said annular peripheral skirt has a width of at least 3 mm and a thickness ranging from about 100 microns to about 2000 microns, wherein the annular peripheral skirt is sized and configured so that it can be placed under the conjunctiva and above sclera of the 13eye, wherein the width of the annular peripheral skirt extends from attachment to perimeter of central optical core to an outer edge of the annular peripheral skirt.
2. (Original) A procedure according to claim 1, wherein said at least one porous biocompatible layer is a polymeric layer.  
3. (Original) A procedure according to claim 1, wherein said at least one porous biocompatible layer is a nonwoven fabric.  
4. (Currently Amended) A procedure according to claim 1, wherein said at least one porous biocompatible layer comprises nanofibers.  
5. (Original) A procedure according to claim 1, wherein said at least one porous biocompatible layer is formed by electrospinning process.  
6. (Original) A procedure according to claim 1, wherein the peripheral skirt further comprises a biomolecule or an antibiotic agent.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a procedure for implanting a keratoprosthesis in a patient in need thereof comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly a procedure comprising:
- Providing a keratoprosthesis, wherein said keratoprosthesis comprises:
(a) a transparent central optical core;  
(b) an annular peripheral skirt attached to and substantially surrounding a perimeter of said central optical core, said annular peripheral skirt comprising an anterior conjunctiva-contacting surface configured to contact a posterior surface of the conjunctiva of a patient's eye, a posterior sclera-contacting surface configured to contact an anterior surface of the sclera of the patient's eye; and
(c) an extended portion extending axially below a surface formed by the central optical core and annular peripheral skirt, said extended portion sized and configured for anchoring said central optical core in place into a trephined space of a central cornea of a patient's eye;
- Performing a 360 degree peritomy in the eye of said patient; 
- Elevating and dissecting both tenon capsule and conjunctiva from sclera of the eye of said patient; 
- Performing trephination of central cornea of said patient's eye; 
- Placing the transparent central optical core of said keratoprosthesis into the trephined space of said patient’s central cornea; 

- Replacing tenon capsule and conjunctiva onto the annular peripheral skirt of the keratoprosthesis;
wherein said annular peripheral skirt comprises at least one porous biocompatible layer having pore size of at least 2 µm; and 
wherein said central optical core has a diameter of at least 3 mm; and 
wherein said annular peripheral skirt has a width of at least 3 mm and a thickness ranging from about 100 microns to about 2000 microns, wherein the annular peripheral skirt is sized and configured so that it can be placed under the conjunctiva and above sclera of the 13eye, wherein the width of the annular peripheral skirt extends from attachment to perimeter of central optical core to an outer edge of the annular peripheral skirt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774